—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of burglary in the third degree, petit larceny, and criminal mischief in the fourth degree, defendant contends that he was denied the right to testify before the Grand Jury because he lacked legal representation between the felony hearing and arraignment. The record does not support that contention. If defendant wishes to develop a further record, his remedy is to make a motion pursuant to CPL 440.10.
Defendant also contends that reversal is required because he was absent from three bench conferences concerning prospective jurors (see, People v Antommarchi, 80 NY2d 247, rearg denied 81 NY2d 759). Even assuming, arguendo, that defendant was denied his right to be present at all material stages of the trial, we conclude that reversal is not required *1015because the prospective jurors were thereafter excused with defendant’s consent (see, People v Pritchard, 210 AD2d 937).
We have reviewed defendant’s remaining contentions and conclude that they lack merit. (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J.—Burglary, 3rd Degree.) Present—Green, J. P., Pine, Callahan, Doerr and Davis, JJ.